NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BENJAMIN PUENTES,                                No. 11-17417

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02511-SI

  v.
                                                 MEMORANDUM *
COUNTY OF SAN MATEO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Benjamin Puentes appeals pro se from the district court’s summary

judgment in his action alleging constitutional violations and state law claims

against the County of San Mateo and six probation officers. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Demoran v. Witt, 781 F.2d 155, 156

(9th Cir. 1986). We affirm.

      The district court properly granted summary judgment because Puentes

failed to raise a genuine dispute of material fact as to whether any of the

defendants were subject to liability. See id. at 158 (“[P]robation officers preparing

presentencing reports for state court judges are entitled to absolute judicial

immunity from personal damage actions brought under section 1983.”); see also

Pearson v. Callahan, 555 U.S. 223, 243-44 (2009) (officer entitled to qualified

immunity where clearly established law does not show constitutional violation);

Plumeau v. Sch. Dist. #40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)

(setting forth bases for municipal liability under § 1983); Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989) (“A summary judgment motion cannot be defeated by

relying solely on conclusory allegations unsupported by factual data.”); Cal. Gov’t

Code § 815.2(b) (a public entity is not liable for its employee’s conduct if the

employee herself is immune from liability)

      The district court did not abuse its discretion by dismissing the action with

prejudice because leave to amend would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (“Although leave to amend a




                                           2                                       11-17417
deficient complaint shall be freely given when justice so requires, . . . leave may be

denied if amendment of the complaint would be futile.”).

      Puentes’s contentions concerning whether he was required to comply with

the California Tort Claims Act for his extortion and fraud claims under California

law, and whether defendants subjected him to double jeopardy in violation of the

California Constitution, are unpersuasive.

      AFFIRMED.




                                           3                                    11-17417